                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                       Criminal no. 18-558 (CCC)
  Plaintiff,
               v.

EUGENE PERCY ANTONMARCHI
ARIAGA (2)
  Defendant.

                    MOTION TO OBTAIN AUTHORIZATION TO TRAVEL

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Antonmarchi Arriaga, and respectfully states and

prays as follows:

       Mr. Antonmarchi was arrested on August 23, 2018, at a residence located in Calle

Diamante #407 of the Urbanización Brisas de Laurel, in Cotto Laurel, Puerto Rico. It is

necessary to therefore travel and inspect said residence, as certain material facts are need

to be corroborated as part of the investigation and preparation for the underlying case.

       WHEREFORE, Mr. Antonmarchi Arriaga respectfully requests that this

Honorable Court approve the necessary travel to Ponce, Puerto Rico for the reasons

stated herein.

       RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 10h day of April 2019.

       I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF

system by U.S. Attorney’s Office.

                                 s/ Diego H. Alcalá Laboy
                                  Diego H. Alcalá Laboy
                                      PO Box 12247
    Tel.: (787) 432-4910
   USDC-PR No. 300504
dalcala@defensorialegal.com
